Citation Nr: 0614602	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  00-00 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a left eye 
disorder.

2.  Entitlement to service connection for a stomach disorder, 
to include Meckel's diverticulitis, and a duodenal ulcer.

3.  Entitlement to service connection for headaches. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to 
December 1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Buffalo, New York 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA). 

The veteran has continued to pursue various claims over the 
years which are based on two fact patterns.  First, he 
suffered a cut over the left eye during service resulting in 
a scar for which service connection has been established.  He 
has filed previous claims for headaches, tearing of the left 
eye, and blurred vision secondary to this in-service injury.

Second, he claims that he was treated for complaints of 
abdominal pain postservice in January 1981.  This was 
initially claimed in April 1981 as appendicitis.  By rating 
dated in July 1981 service connection was denied for an 
appendectomy scar.  That decision is final.  

In June 2000 the veteran claimed service connection for an 
ulcer condition. By rating dated in August 2001 service 
connection was denied for duodenal ulcer disease as there was 
no record of treatment for ulcer during service or during the 
presumptive period subsequent to service.  The veteran failed 
to appeal this rating decision and it also is final.

In February 2001, the Board remanded the issue of entitlement 
to service connection for a left eye disorder, manifested by 
pain and tearing, for additional development to include an 
eye examination.  This has been accomplished and the case has 
been returned.

The veteran filed a new claim in May 2002 for a stomach 
disorder.  By rating dated in March 2004, service connection 
for a stomach condition was denied.  In making that decision 
the RO noted that it had informed the veteran in a March 2003 
letter that service connection had previously been denied for 
a duodenal ulcer disorder.  He was informed of the evidence 
required to reopen this claim.  In addition if he was filling 
a new claim for a different stomach disorder, he was advised 
of the evidence needed for that claim.  The veteran failed to 
respond to this request for clarification and information.  
As no evidence had been received to support this claim it was 
denied.

In a VA Form 9, Appeal to the Board, received within one year 
of notice of the March 2004 rating decision the veteran noted 
that his appeal was based on a postservice hospitalization 
for Meckel's diverticulitis which required a small bowel 
resection.  The issue has been revised as shown on the title 
page.

The veteran was afforded a video conference in December 2005.  
He also had a hearing before the RO in March 2000.  
Transcripts of both hearings are in the file. 

On appeal the appellant has raised the issue of entitlement 
to service connection for residuals of a head injury other 
than a left eye disorder and headaches.  This issue is not 
ripe for appellate review.  Accordingly, it is referred to 
the RO for appropriate action.

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.



FINDING OF FACT

The veteran does not have a diagnosed left eye disability 
that is due to his military service.


CONCLUSION OF LAW

A left eye disorder was neither incurred nor aggravated by 
military service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102; 38 C.F.R. 3.159(b)(2), VA first has 
a duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, VA has a 
duty to notify the appellant of the information and evidence 
needed to substantiate and complete a claim, notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet.App. 370, 373-74 (2002); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).  Third, VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  This assistance includes obtaining all relevant 
evidence adequately identified in the record, and in some 
cases, affording VA examinations.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Finally, VA has a duty to notify the 
appellant that he should submit all pertinent evidence in his 
possession.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  The RO by addressing the various reiterations 
of the veteran's claims in written notice provided in 
numerous letters including March 2003 correspondence, amongst 
other documents, fulfills the requirements set forth under 38 
U.S.C.A. § 5103(a), to include any duty to inform the 
appellant to submit all pertinent evidence in his possession.  
In this latter respect the veteran specifically testified in 
2005 that he that he has no additional evidence in his 
possession.  Further, VA has secured all available pertinent 
evidence and conducted all appropriate development.  

While the notice provided to the veteran fails to provide 
notice of the type of evidence necessary to establish a 
disability rating or effective date for a grant of service 
connection for a left eye disorder, that failure is harmless 
because the preponderance of the evidence is against the 
appellant's claim.  Thus, any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that under 38 U.S.C.A. § 5103(a) notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured any error in the timing of notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  

Hence, there is not a scintilla of evidence that any failure 
on the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  While perfection is an aspiration, 
the failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  For these reasons, it is not 
prejudicial for the Board to proceed to finally decide this 
appeal.  

Analysis

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1131.  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303.

To establish service connection for the claimed disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of the 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The Court has held that the second and third elements can be 
satisfied, under 38 C.F.R. § 3.303(b), by the submission of 
(a) evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

A lay person is competent to testify only as to observable 
symptoms.  A lay person is not competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
provisions of 38 C.F.R. § 3.303 do not relieve a claimant of 
the burden of providing a medical nexus. Rather, a claimant 
diagnosed with a chronic condition must still provide a 
medical nexus between the current condition and the putative 
continuous symptomatology. Until the claimant presents 
competent medical evidence showing a relationship between a 
current disability and either an in-service injury or 
continuous symptomatology, the claimant cannot succeed on the 
merits of the claim.  Voerth v. West, 13 Vet. App. 117 
(1999).  In Voerth the Court held that where a claimant's 
personal belief, no matter how sincere, was unsupported by 
medical evidence, the personal belief cannot form the basis 
of a claim.  Id.

The Court has further determined that chronicity is not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself, and when "no" medical evidence indicated 
continuous symptomatology.  

Left eye disorder

The service medical records contain a January 1978 entry 
noting the veteran hit his head on a windshield and suffered 
a one centimeter supraorbital laceration which required 
suturing.  An eye injury was not noted.  

By rating action in September 1990, service connection for 
vision loss and headaches was denied.  The RO noted that 
during service the veteran was diagnosed with refractive 
amblyopia.  This was held to be a congenital or developmental 
abnormality.  

By rating action in January 1999, service connection for 
refractive amblyopia claimed as a left eye injury was denied.  
The RO noted that this was a congenital or developmental 
condition unrelated to service.

At a September 2003 VA eye examination, the veteran noted 
being struck over the left eye and suffering a cut and scar.  
There was no other reported injury or surgery to the left 
eye.  He complained of blurred vision, headaches and tearing 
of the eye over the years since.  Following an examination 
the examiner diagnosed a scar secondary to an injury over the 
left eye.  He noted that the veteran needed glasses and had 
astigmatism.  The examiner opined that this was not related 
to the in service injury.  The need for glasses and the 
astigmatism could be causing the veteran's headaches because 
he was straining his eyes.  Finally the examiner opined that 
all other ocular health findings were normal with no damage 
to the left eye from the in service injury.

In the present case, there is no medical opinion or any 
competent evidence associating a current left eye disorder to 
service. As shown above, the VA medical opinion does not 
identify any eye disorder.  Despite the veteran's contention 
to the contrary the evidence neither supports a finding of a 
left eye disorder in service, nor reveals a present left eye 
disorder as a result of disease or injury incurred in 
service. The veteran's lay opinion to the effect that he has 
a current eye disorder attributable to service is not 
competent evidence of such a nexus since lay persons are not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation. See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). In the absence of competent 
medical evidence that the veteran currently has a left eye 
disorder which began during his military service or was 
caused by some event of such service, service connection is 
not warranted for a left eye disorder.

Accordingly, the preponderance of the evidence is against the 
claim, and the benefit of the doubt doctrine is not for 
application in the instant case.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left eye disorder is 
denied.




REMAND

While the service medical records are silent as to any 
complaints, treatment, or diagnosis of a stomach disorder, or 
any abdominal complaints, in January 1981, i.e., within 50 
days of his separation from service, the veteran was 
hospitalized for a two day history of persistent abdominal 
pain.  He underwent exploratory surgery which revealed a 
short, acutely inflamed, Meckel's diverticulum.  This was 
resected, and during the procedure an appendectomy was also 
performed.  The final diagnosis was Meckel's diverticulitis.
    
In November 1981, the veteran was seen at a VA outpatient 
clinic with complaints of upper abdominal distress since 
October 1981.  Nausea and vomiting were denied.  The 
epigastric distress was described as being fairly constant, 
but it "cooled off" with Maalox.  Physical examination 
revealed good bowel sounds, and a nontender abdomen.  A 
pertinent diagnosis was not recorded, but the appellant was 
recommended to use Maalox.

A February 1982 VA upper endoscopic examination revealed 
moderate esophagitis, black gastric juices, and a five to 
seven millimeter ulcer in the inferior aspect of the duodenal 
bulb.  There was no evidence of active bleeding.

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  
Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Finally, service connection may be granted on a 
presumptive basis for certain chronic disabilities when the 
disability in question is manifested to a compensable degree 
within a year after separation from active duty.

In light of the foregoing, in light of the fact that a 
compensable rating for a duodenal ulcer is warranted if the 
disorder is manifested by symptoms occurring once or twice 
yearly, and in light of the fact that the appellant continues 
to suffer from a disability due to an ulcer, the question 
arises whether the January and November 1981 symptoms were 
signs of a compensably disabling duodenal ulcer.  
Accordingly, the Board finds that a VA examination is in 
order.

Finally, in August 2001, service connection for headaches was 
denied.  The veteran was informed of that decision, and in 
May 2002, he filed a notice of disagreement.  Unfortunately, 
a statement of the case addressing this issue has yet to be 
issued. Accordingly, in light of Manlincon v. West, 12 Vet. 
App. 242 (1999), further development is in order.

1.  The RO should send the veteran 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)..  The 
corrective notice should, among other 
things, invite the veteran to submit any 
additional evidence or argument he has in 
his possession that may further his 
claim.

2.  The RO should arrange for the veteran 
for a VA gastrointestinal examination.  
The claim's folder must be provided to 
the examiner.  Based on an examination of 
the veteran and a review of the claims 
folder, the examiner must provide 
opinions as to whether it is at least as 
likely as not, i.e., is there a 50/50 
chance, that any currently diagnosed 
stomach disorder, to include a duodenal 
ulcer is related to service.  The 
examiner must also address whether it is 
at least as likely as not, that when the 
evidence is reviewed retrospectively, 
that the symptoms presented in November 
1981 were signs of a compensably 
disabling duodenal ulcer given that an 
ulcer was formally diagnosed in February 
1982, and given that a compensable rating 
for a duodenal ulcer requires signs of a 
mild duodenal ulcer once or twice yearly.  
A complete rationale for any opinion 
offered must be provided.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

4.  The RO must issue a statement of the 
case addressing the issue of entitlement 
to service connection for headaches.  If, 
and only if, the veteran submits a timely 
substantive appeal addressing this issue 
should it be returned to the Board for 
appellate review.

5.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA.  38 U.S.C.A. §§ 5100, 5103 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159.  

6.  Thereafter, the RO must readjudicate 
the veteran's claim.  The RO is to make a 
determination based on the law and 
regulations in effect at the time of the 
readjudication, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If any benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence received since the last 
supplemental statement of the case and 
any evidence not received, as well as all 
applicable laws and regulations 
considered pertinent to the issue 
currently on appeal. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


